 



Exhibit 10.45
***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

      DATED   November 28, 2005

 

        (1)   DXS LIMITED   (2)   CEPHEID

 
LICENCE AGREEMENT
 
***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



CONTENTS


              Clause       Page  
1
  DEFINITIONS     4  
2
  GRANT OF RIGHTS     8  
3
  (deleted)     9  
4
  TECHNICAL INFORMATION     9  
5
  IMPROVEMENTS     10  
6
  CONFIDENTIALITY     10  
7
  PAYMENT     12  
8
  RECORDS     14  
9
  LICENSEE'S OBLIGATIONS     15  
10
  PATENTS     15  
11
  PATENT INFRINGEMENT     16  
12
  TRADE MARKS     16  
13
  TERM AND TERMINATION     18  
14
  CONSEQUENCES OF TERMINATION     20  
15
  LIABILITY     21  
16
  ASSIGNMENT     20  
17
  RELATIONSHIP OF THE PARTIES     22  
18
  SEVERABILITY     23  
19
  ENTIRE AGREEMENT/RELIANCE ON REPRESENTATIONS     23  
20
  VARIATIONS     23  
21
  WAIVER     23  
22
  GOVERNING LAW AND JURISDICTION     23  
23
  NOTICES     24  
24
  COUNTERPARTS     24  
Schedules
           
1
  PATENTS   23 AND 24
2
  TRADEMARKS     26  

***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on November, 28, 2005
BETWEEN

(1)   DXS LIMITED a company registered in England (registered number 4160032)
whose registered office is at 48 Grafton Street, Manchester, M13 9XX, England
(“the Licensor”); and   (2)   CEPHEID a California Corporation, having its
principal place of business at 904 Caribbean Drive, Sunnyvale, CA 94089, USA
(“the Licensee”)

BACKGROUND

(A)   The Licensor has the right to licence to the Licensee materials and
methods relating to the Scorpions Technology.   (B)   The Licensee wishes to
obtain a licence under the Patents and Know-How in order for it to develop and
sell assay products embodying the Scorpions Technology in the Field.



  1.   DEFINITIONS   1.1   In this Agreement the following expressions have the
following meanings unless inconsistent with the context:

     
“Affiliate”
  any company or business entity Controlled by, Controlling or under common
Control with a party to this Agreement
 
   
“Background Rights”
  Intellectual Property rights owned or controlled by a Party prior to the
Commencement Date of this Agreement
 
   
“Commencement Date”
  the date above that this Agreement is made

***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



     
“Confidential Information”
  all information which is commercially sensitive or of a secret nature
(including Know-How), provided that such information is identified at the time
of disclosure as confidential; and, for any such information that is disclosed
in writing, such information must be marked confidential; and for such
information that is disclosed orally, such information must be stated to be
confidential at the time of disclosure and must be followed up within 30 days in
writing identifying the information as confidential; wherein such confidential
information is relating to any and all aspects of the business affairs or
technology of the disclosing party. Such information may be expressed in any
form including orally, as an idea, as price lists, plans, in documentation or
details or computer software
 
   
“Control”
  the direct or indirect ownership of at least fifty per cent (50%) of the
voting stock of a corporation, or in the absence of ownership of at least fifty
per cent (50 %) of the voting stock of that corporation, the power directly or
indirectly, to direct or cause the direction of the management and policies of
such corporation and / or business entity and “Controlled” and “Controlling”
shall be construed accordingly
 
   
“Field”
  the human in vitro diagnostics field
 
   
“Improvements”
  any improvement or modification to the Know-How and/or the Patents, the
practice of which would be covered by a valid claim of the Patents, which
(whether or not patentable) might reasonably be of commercial interest in the
design, manufacture or supply of the Products and which may be made or acquired
by any party during the term of this Agreement

***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



     
“Know-How”
  all substantial and confidential knowledge, experience, data, technical or
commercial information, inventions and all other intellectual property rights
(other than the Patents) controlled by the Licensor at any time during the term
of this Agreement relating to the Scorpions Technology to the extent such is
necessary for the development, use and/or commercialization of the Products in
the Field
 
   
"***”
  the *** of the Products ***; any ***; discounts or credits actually given by
the Licensee for returned or defective goods; freight, insurance and other
transportation costs reasonably incurred; tariffs, duties, sales tax and value
added tax or any other applicable sales tax or government levies) or such other
price which is deemed to be the *** pursuant to clause 7.
 
   
“Patents”
 
(a)   All patents, patent applications, continuations, divisionals, extensions,
reissues, foreign equivalents thereto, and any patents or applications claiming
priority from any of the above, that are owned or controlled by DxS relating to
the Scorpions Technology.
 
   
 
 
(b)   As of the effective date, the Patents are listed below in Schedule 1.
 
   
“Products”
  any assay kit or other composition manufactured for use within the Field, the
manufacture, use, sale, or import of which would, but for the license, infringe
one or more valid claims of one or more of the issued Patents

***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



     
“Quarter”
  a fiscal quarter of a party, in each case the three month period beginning on
the first day of January, April, July or October following the Effective Date,
and each three month period thereafter, except that the first quarter shall
include the period from the Effective Date to the first day of the nearest such
three month period following the Effective Date
 
   
“Records”
  all files, records, documents, notebooks, books and accounts relating to the
business of the Licensee and its sub-licensees including any such information
recorded or stored in writing or upon magnetic tape or disc or otherwise
recorded or stored for reproduction, whether by mechanical or electronic means
and whether or not such reproduction will result in a permanent record being
made and all other data necessary for the determination of royalties payable
under clause 7
 
   
“Scorpions Technology”
  the means, methods and compositions used to detect nucleic acid amplification
based on compositions that have one or more amplification primer portions linked
to one or more nucleic acid probe portions and that are detectable as a result
of the extension of one of the primers without concomitant amplification of the
probe portion as described in Exhibit A
 
   
“Supply”
  sell, lend, let out on hire, lease or otherwise
dispose of
 
   
“Territory”
  the world
 
   
“Third Party”
  shall mean any person or entity other than the Licensor, the Licensee or
either of its respective Affiliates
 
   
“Trade Marks”
  the trade marks listed in Schedule 3
 
   
“Year”
  the period of one year commencing on the Commencement Date and each
consecutive year thereafter

***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



1.2   In this Agreement:

  1.2.1   the masculine includes the feminine and the neuter, and the singular
includes the plural and vice versa, as the context admits or requires.     1.2.2
  the index and headings to the clauses and Schedules are for convenience only
and will not affect its construction or interpretation.     1.2.3   references
to a statute or statutory provision include, unless the context otherwise
requires, a reference to that statute or statutory provision as from time to
time amended, modified, extended, re-enacted, consolidated and all statutory
instruments, orders, by-laws, directions and notices made pursuant to it.    
1.2.4   a reference to a clause or Schedule is a reference to a clause or
Schedule of this Agreement and references in any Schedule to paragraphs relate
to the paragraphs in that Schedule.     1.2.5   the Schedules form part of this
Agreement and will have the same force and effect as if expressly set out in the
body of this Agreement and any reference to this Agreement will include the
Schedules.     1.2.6   any reference to this Agreement or any other agreement or
document will be construed as a reference to this Agreement or, as the case may
be, that other agreement or document, as it may have been, or may from time to
time be, amended, varied, supplemented, substituted, novated or assigned.



2.   GRANT OF RIGHTS

2.1   Subject to clauses 2.2 and 2.3, in consideration of the payments to be
made by the Licensee to the Licensor pursuant to clause 7, the Licensor grants
to the Licensee with effect from the Commencement Date, a non-exclusive,
non-sublicensable licence within the Field and the Territory to use the Patents
and the Know-How, to develop and have developed, make and have made, to Supply
and have Supplied (either directly or through distributors), to import and have
imported and to use and have used the Products within the Field.

2.2   In regard to the Licence in clause 2.1, Licensee shall be entitled to
sublicence its Affiliates, provided that:

***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



  2.2.1   The sublicence is in writing and contains the like obligations and
undertakings by the sublicensee as are contained in this Agreement (except this
Clause 2.2) including in particular (but not limited to) Clause 6
(confidentiality) and Clause 16, and the Licensee ensures that all sublicensees
duly observe and perform the same and will terminate if the sublicensee ceases
to be an Affiliate of the Licensee; and     2.2.2   Licensee shall remain
responsible for all acts and omissions of the such sublicensees as though they
were by the Licensee and shall indemnify and keep indemnified the Licensor
against all or any losses, cost, claims, damages or expenses incurred by the
Licensor or for which the Licensor may become liable as a result of the default
or negligence of any sublicensee.

2.3   In regard to the licence in clause 2.1, Licensee shall be entitled to pass
through to the end-user customers of its Products the right to use those
Products in the Field for the purposes for which they are licensed.



3.   deleted



4.   TECHNICAL INFORMATION

4.1   As soon as reasonably practicable, after the Licensee’s reasonable
request, the Licensor will supply to the Licensee such Know-How in its
possession (which the Licensor is lawfully permitted to disclose) and which is
reasonably necessary for the development, manufacture, use and Supply of the
Products in the Field in accordance with this Agreement. For the avoidance of
doubt, the supply of Know-How pursuant to this clause 4.1 shall not include the
provision of any product design or development work by the Licensee. The terms
of any product design or development work required from the Licensor would need
to be agreed and negotiated on a case by case basis.   4.2   Such Know-How
supplied by the Licensor shall be subject to the provisions of clause 6
(confidentiality) and shall be used by the Licensee only for the purposes of and
subject to the terms of this Agreement.

4.3   The Licensee undertakes that, for so long as any part of the Know-How
remains subject to the obligations of confidence of this clause 4, it will not
use the Know-How for any purpose except as expressly permitted in this
Agreement.

***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



4.4   Each party shall designate a representative who shall be the primary point
of contact for issues arising under this Agreement and for the exchange of
information under this clause 4. Each party may replace their representative
upon providing the other party with prompt written notice of such replacement.



  5.   IMPROVEMENTS   5.1   Each party shall disclose to the other party in
confidence and in reasonable detail all Improvements that it may develop or
acquire except insofar as is prohibited by law or by obligation to any other
person.   5.2   The Licensee shall have an option to a non-exclusive, worldwide,
royalty bearing licence to use all Improvements the Licensor is due to disclose
to the Licensee under clause 5.1 of this Agreement, and to use and exploit all
intellectual property rights in respect thereof owned by the Licensor or any
assignee or successor in title of the Licensor. The terms of the licence
relating to the field of use and the royalties payable shall be negotiated upon
reasonable terms in good faith between the Licensee and the Licensor.   5.3  
The Licensor shall have an option to a non-exclusive, worldwide, royalty bearing
licence to use all Improvements the Licensee is due to disclose to the Licensor
under clause 5.1 of this Agreement, and to use and exploit all intellectual
property rights in respect thereof owned by the Licensee or any assignee or
successor in title of the Licensee. The terms of the licence relating to the
field of use and the royalties payable shall be negotiated upon reasonable terms
in good faith between the Licensor and the Licensee. However, for the avoidance
of doubt, such option above to Improvements shall not include any option to
Background Rights of Licensee that might be necessary to practice such
Improvements.   5.4   Save as otherwise provided in this Agreement, Improvements
arising from work carried out by the Licensor alone shall remain the exclusive
property of the Licensor and Improvements arising from work carried out by the
Licensee alone shall remain the exclusive property of the Licensee.



  6.   CONFIDENTIALITY   6.1   Each party agrees during the term of this
Agreement and for a period of ten years after expiry or termination of this
Agreement howsoever arising to keep secret and confidential all Confidential
Information obtained from any of the others. Each party further agrees to use
such Confidential Information exclusively for the purposes of

***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



    this Agreement (which includes exercise of their respective rights under
clauses 5.2 and 5.3), and only to disclose the same as follows:

  6.1.1   (in the case of the Licensee) to its own directors or employees and
those of its Affiliates, in each case concerned in the development, manufacture,
use or sale of the Products provided that before any such disclosure takes place
such persons are made aware of the confidential nature of the information and
are made subject to the same confidentiality obligations of the Licensee by
executing confidentiality undertakings to that effect;     6.1.2   (in the case
of the Licensor and the Licensee) in relation to communications with and from
regulatory authorities in the Territory relating to the Products and then only
to the extent necessary to comply with such obligations;     6.1.3   (in the
case of the Licensor and the Licensee) in connection with its use and licensing
of Improvements; and     6.1.4   (in the case of the Licensor) in the relation
to audits in accordance with clause 8.1.

6.2   The provisions of clause 6.1 shall not apply to Confidential Information
or other information which the Licensor or the Licensee (as the case may be):

  6.2.1   can prove to have been in its possession (other than under any
obligation of confidence) at the date of initial receipt from any of the others;
or which becomes public knowledge otherwise than through a breach of any
obligation of confidentiality owed to the party communicating such information
to any of the others; or which is rightfully received by the recipient from a
third party that was not obligated to keep such information confidential; or
which is disclosed by the recipient with the discloser’s prior written approval;
    6.2.2   is required to be disclosed pursuant to an obligation under statute
or to a statutory or governmental body, but then only to the extent of such
requirement and provided that all such steps are taken to ensure that minimal
information is disclosed; or     6.2.3   can prove to have been developed by or
for the other Party without reference to or reliance on the Confidential
Information of the disclosing Party

***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



6.3   The provisions of this clause 6 shall remain in force notwithstanding
termination of this Agreement for a period of ten years beyond termination.



  7.   PAYMENT   7.1   As part of the consideration of the rights granted by the
Licensor to the Licensee under this Agreement, the Licensee shall pay to the
Licensor the following initial fee in two parts in accordance with the following
schedule:

  7.1.1   £*** (*** pounds) on the Commencement Date;     7.1.2   £*** (***
pounds) on or before January 15, 2007 Payment of the fees set out at clauses
7.1.1 and 7.1.2 above shall be made by the Licensee within fifteen (15) days of
the dates specified.

7.2   In addition to the payment to be made under Clause 7.1. to the Licensee
under this Agreement, the Licensee shall during the term of this Agreement pay
to the Licensor a royalty of *** of the *** of all *** by the Licensee and any
of its sublicensees.   7.3   If the Products are:

  7.3.1   rented, leased, let out or hired or otherwise disposed of to a
customer by the Licensee or an Affiliate (other than as a sub-licensee);    
7.3.2   used by the Licensee or its Affiliates or sub-contractors for their own
commercial purposes other than research for the Licensee with a view to creating
Improvements;

7.4   the *** of each such Product shall be deemed to be equivalent to the ***
which would have been applicable under this Agreement had such Product been
transferred to an independent arm’s length customer.   7.5   Payments due under
clause 7.2 shall be made within 30 days of the end of each Quarter in respect of
royalties accruing on *** in that Quarter.   7.6   All sums due under this
Agreement:

  7.6.1   Except for the initial licence fee under Clause 7.1, which shall be
made in sterling, shall be made in US Dollars to the credit of the following
bank account Bank: Royal Bank of Scotland Plc, Account Name: DxS Limited Licence
USDA, Sort Code: *** Account Number: *** or such other bank

 



--------------------------------------------------------------------------------



 



***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

      account as the Licensor shall nominate from time to time. Conversion into
sterling shall be calculated:

  7.6.1.1   in the case of each royalty payment at the middle rate of exchange
ruling on the London Stock Exchange according to an agreed publication on the
last day of the Quarter in respect of which the payment is due; and     7.6.1.2
  in the case of all other payments at the middle rate of exchange ruling on the
London Stock Exchange on the day payment is made or due, whichever is earlier.

  7.6.2   are exclusive of any value added tax which shall be payable in
addition by the Licensee on the rendering by the Licensor of any appropriate
value added tax invoice. The Licensee shall pay any costs, interest and
penalties due by reason of late payment of any such value added tax; and    
7.6.3   shall be made in full without deduction of taxes, charges and other
duties (including any withholding or other income taxes) that may be imposed,
except where the Licensee is required by law to make such deduction or
withholding, in which event the Licensee shall:

  7.6.3.1   ensure that the deduction or withholding does not exceed the minimum
amount legally required;     7.6.3.2   pay to the applicable taxation or other
authorities within the period for payment permitted by law the full amount of
the deduction or withholding (including, but without prejudice to the generality
of the foregoing, the full amount of any deduction or withholding from any
additional amount paid pursuant to this sub-clause);     7.6.3.3   furnish to
the Licensor, within the period for payment permitted by law, either an official
receipt of the applicable taxation or other authorities for all amounts deducted
or withheld as aforesaid or, if such receipts are not issued by the taxation or
other authorities concerned on payment to them of amounts so deducted or
withheld, a certificate of deduction or equivalent evidence of the relevant
deduction or withholding; and

***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



  7.6.3.4   co-operate in all respects necessary to permit the Licensor to take
advantage of such double taxation agreements as may be available.

7.7   If any stamp taxes, registration taxes, turnover taxes, or other taxes,
duties or governmental charges are levied on this Agreement by reason of its
execution or performance, other than those identified in clause 7.6.3, it shall
be the responsibility of the Licensee to pay all such taxes when due. Such taxes
shall be in addition to other amounts payable by the Licensee and shall not be
set off against any of the amounts due to the Licensor under this Agreement.  
7.8   The Licensee agrees to release and indemnify the Licensor from and against
all liability of whatever nature arising out of the Licensee’s failure duly and
timely to pay and discharge any of the above-mentioned taxes.   7.9   If the
Licensee shall fail to pay any amount specified under this Agreement on its due
date, the amount shall bear interest at ***% above the base rate of the Royal
Bank of Scotland on the sums due, from the date payment was due, to the date
such payment was made.



  8.   RECORDS   8.1   The Licensee agrees to keep and to procure that its
sub-licensees keep true and accurate Records. The Licensor shall have the right,
at its sole expense, to retain a firm of independent certified public
accountants, acceptable to the Licensee (which acceptance shall not be
unreasonably withheld or delayed), to have access to such Records during
business hours to audit them to determine whether or not the Reports are
complete and accurate, provided that such accountant shall only advise Licensor
whether or not Licensee’s Reports were complete and accurate and, if not
complete or inaccurate, the correct figures that should have been reported. The
Licensor’s accountants may take copies of the Records for the purposes of the
audit. The Licensor may conduct such an audit once per year. The Licensor shall
be solely responsible for the costs of the inspection unless the inspection
reveals that any reports are inaccurate by ***% or more in which event the
Licensee shall reimburse the Licensor for all the Licensor’s costs (including
the accountants costs) of the inspection.   8.2   The Licensee shall submit to
the Licensor at the same time the payments are made in accordance with clause
7.5 a statement indicating the quantity of Products made, used and Supplied and
the *** of Products during the previous six month period, and the royalties due.

***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



8.3   The Licensor agrees to maintain confidential all financial information
received with respect to the Licensee’s operations pursuant to clauses 8.1 and
8.2.



  9.   LICENSEE’S OBLIGATIONS   9.1   During the continuance of this Agreement
the Licensee shall:

  9.1.1   ensure that all Products Supplied by the Licensee meet all applicable
laws and regulations relating to them;     9.1.2   attach to all Products a
label stating that such Products are made under licence from the Licensor and
that the Product may only be used within the Field, the text of such
acknowledgement to be provided by the Licensor;     9.1.3   not act as agent of
the Licensor, and specifically not give any indication that it is acting
otherwise than as principal, and in advertising or Supplying Products not make
any representations or give any warranty on behalf of the Licensor.



10.   PATENTS   10.1   The Licensor represents and warrants to the Licensee
that, as of the Commencement Date:

  10.1.1   it owns or has the right to licence the Scorpions Technology;    
10.1.2   the Licensor has not received written notice that any of the Patents
existing as of the Commencement Date is invalid or unenforceable;     10.1.3  
the Licensor has not received any written claim challenging any of the
Licensor’s rights, use or ownership of any of the Patents or the Know How    
10.1.4   the Licensor neither owns nor controls any intellectual property rights
that are not licensed hereunder that would block the practice of the Patents
licensed hereunder,.

10.2   The Licensee agrees that it shall not obtain any right, title or interest
in or to the Patents and/or Know-How other than such as may be granted to it
under this Agreement and the Licensee shall not do or permit anything to be done
in its use of the Patents which would jeopardise their validity. Nothing in this
Agreement shall prevent or hinder the Licensee challenging the validity of the
Patents.



***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



11.   PATENT INFRINGEMENT   11.1   If the Licensee becomes aware of any
infringement of the Patents or Trade Marks or misuse of the Know-How it shall
promptly notify the Licensor and provide all details within its knowledge. The
Licensee shall also provide the Licensor with all assistance requested by the
Licensor for the purposes of any infringement action the Licensor may bring.  
11.2   The Licensor shall be under no obligation to take any action regarding
any infringements that come to its attention other than writing to the alleged
infringer, whether through the institution of legal proceedings or otherwise,
but should the Licensor in its reasonably exercised discretion decide to take
any such action, it shall do so at its own cost and the Licensee shall have no
claim to any sums recovered by the Licensor. The Licensee shall not be entitled
to take action itself.   11.3   If an unlicensed Third Party is making, using,
selling or importing a competitive product that infringes a claim in the
Patents, and the gross sales of that infringing product in the country of the
Patent in question are at least thirty percent (30%) of the Licensee’s sales of
the Products in such country, the Licensee shall notify the Licensor in writing
to that effect. If, prior to the expiration of one hundred and twenty (120) days
from the date of the said notice, the Licensor obtains a discontinuance of such
infringement or issues a claim against the Third Party infringer and takes
reasonable steps to prosecute such suit, the Licensee’s obligations to pay the
Licensor royalties under this Agreement shall remain unchanged. If, after the
expiration of one hundred and twenty (120) days from the date of the said
notice, the Licensor has not obtained a discontinuance of such infringement, or
not issued a claim against the Third Party infringer or if the Licensor fails to
take reasonable steps to take such action, then the royalty payments due from
the Licensee shall be reduced to *** of the amounts set out under clause 7 of
this Agreement in respect of Products Supplied in the affected jurisdiction
until such time as the Licensor obtains a discontinuance of such infringement or
brings a claim against the Third Party infringer or takes appropriate steps in
relation to such action.



12.   TRADEMARKS   12.1   The Licensor grants to the Licensee the non-exclusive
right to use the Trademarks on the Products and in relation to the advertising
and marketing of the Products in accordance with the terms set out in this
Agreement.



***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



12.2   Before selling or otherwise disposing of the Products that refer to the
Trademarks, the Parties will work to achieve an agreed-upon format and language
regarding the Trademarks that may be used on all such Products. Once that format
and language are agreed, Licensee’s consistent use of that agreed-upon format
and language on a Product will eliminate the need for prior approval for use of
the Trademarks for that Product. However, for any Product packaging not
conforming with that prescription, the Licensee shall provide free of charge to
the Licensor for approval exemplary samples of any Product packaging making
reference to the Trademarks, such approval not to be unreasonably withheld by
the Licensor. Within 14 days of receipt of such samples, the Licensor shall
notify the Licensee as to whether such samples are approved. If the Licensor
shall not have indicated approval within such 14 days then such samples shall be
deemed to have been approved. No Product will be sold as referring to the
Trademarks until approved under this clause 12.2.   12.3   The Licensee will not
use in the Territory in connection with Products or any goods similar to
Products any other trademarks so resembling the Trademarks as to be likely to
cause confusion or deception.   12.4   The Licensee will use the Trademarks
precisely as spelt or drawn by the Licensor and shall observe all reasonable
directions given by the Licensor from time to time as to colour and size and the
manner and disposition thereof on the Products and packaging for the Products as
notified by the Licensor.   12.5   The Licensee shall only use the Trademarks
for the purposes authorised in this Agreement and shall not use the Trademarks
in any way which would tend to allow them to become generic, lose their distinct
likeness, or become liable to mislead the public, nor use the Trademarks in any
way which is materially detrimental to or inconsistent with the good name,
goodwill, reputation and image of the Licensor.   12.6   The Licensee shall not
adopt or use any trademark, symbol or device that incorporates or is confusingly
similar to, or is a simulation or colourable imitation of, the Trademarks, or
unfairly competes with the Trademarks. The Licensee shall not during the period
of this Agreement, apply anywhere in the world to register any trademarks
identical to or so nearly resembling the Trademarks as to be likely to deceive
or cause confusion. If the Licensee does apply to register any trademarks which
are, in the reasonable opinion of the Licensor, identical to or so nearly
resembling the Trademarks as to be likely to deceive or cause confusion, the
Licensee shall at the request of the Licensor assign any such application or
registration for those trademarks and any associated rights or goodwill
attaching to those trademarks to the Licensor.



***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



12.7   Where Products marketed or intended to be marketed with reference to the
Trademarks do not conform with the samples approved by the Licensor and the
other requirements of this Agreement the Licensor and the Licensee shall
promptly meet and negotiate in good faith in an effort to correct such
deficiency. The Licensee agrees to consider in good faith all comments provided
by the Licensor in accordance with the provision of this clause 12.7.   12.8  
The Licensee acknowledges that the Trademarks are and will remain the property
of the Licensor, and the Licensee shall not acquire any title or interest in the
Trademarks or goodwill as a result of the Licensee’s use of them, and all use of
the Trademarks shall inure for the Licensor’s benefit.   12.9   The Licensee
shall not do or permit to be done, nor omit to do in connection with its use of
the Trademarks, any act or thing which would or might jeopardise or invalidate
any registration of the Trademarks or give rise to an application to remove any
of the Trademarks from the register (maintained by the relevant Trademarks
Registry) or which might prejudice the right or title of the Licensor to any of
the Trademarks provided that, without prejudice to clause 12.5, nothing in this
Agreement shall prevent or hinder the Licensee challenging the validity of the
Trade Marks.



13.   TERM AND TERMINATION   13.1   This Agreement comes into effect on the
Commencement Date and unless terminated earlier under the provisions of this
clause 13 shall remain in full force and effect until whichever is the later of:

  13.1.1   the last to expire of the Patents in each country of the Territory
where there are Patents subsisting; or

  13.1.2   when the Know-How ceases to be secret and substantial.

13.2   The Licensor may terminate this Agreement by notice in writing if the
Licensee is in breach of this Agreement and shall have failed (where the breach
is capable of remedy) to remedy the breach within 60 days of the receipt of a
request in writing from the Licensor to remedy the breach, such request setting
out the breach and indicating that failure to remedy the breach may result in
termination of this Agreement.   13.3   The Licensee may at any time terminate
this Agreement following 60 days prior written notice to the Licensor. For the
avoidance of doubt, as set out in clause 14.1.1, any such termination shall not
affect all the accrued rights and obligations of the Licensee at the date of
termination including all payments due from the Licensee to the Licensor.



***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



13.4   In addition to the powers of termination contained elsewhere in this
Agreement either party may by written notice terminate this Agreement
immediately if the other party-

  13.4.1   has any distraint, execution or other process levied or enforced on
any of its property that would materially encumber its ability to trade;

  13.4.2   ceases, or appears, in the reasonable opinion of the Licensor, likely
or is threatening to cease to trade;

  13.4.3   the equivalent of any of the above occurs to that party under the
jurisdiction to which that party is subject.

13.5   The Licensee shall notify the Licensor of any change in Control of the
Licensee (such disclosure being kept confidential by the Licensor until it
becomes a matter of public knowledge).   13.6   If at any time during this
Agreement the Licensee directly or indirectly:

  13.6.1   opposes or assists any third party to oppose the grant of letters
patent on any patent application or disputes or directly or indirectly assists
any third party to dispute the validity of any Patent or any of its claims; or

  13.6.2   contests or disputes the Licensor’s entitlement to or ownership of
any of the Patents, or

  13.6.3   contests the validity of any of the Trade Marks;

then the Licensor shall be entitled at any time thereafter to terminate this
Agreement by notice thereof to the Licensee.

13.7   Either party shall be entitled to terminate this Agreement if the other
party becomes insolvent or is the subject of a petition in bankruptcy, whether
voluntary or involuntary, or of any other proceeding under bankruptcy,
insolvency or similar laws, makes an assignment for the benefit of creditors, is
named in such petition, or its property is subject to a suit for the appointment
of a receiver, or is dissolved or liquidated, unless in each case such petition
or proceeding is discharged or dismissed within ninety (90) days of the petition
being filed or the proceeding being commenced (each an “Insolvency Event”). Such
termination right may be exercised

***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



    within sixty (60) days following the date as of which the party entitled to
terminate receives knowledge of the Insolvency Event affecting the other party,
by giving such other party written notice.



14.   CONSEQUENCES OF TERMINATION   14.1   All rights and obligations of the
parties shall cease to have effect immediately upon termination of this
Agreement except that termination shall not affect:

  14.1.1   the accrued rights and obligations of the parties at the date of
termination; and

  14.1.2   the continued existence and validity of the rights and obligations of
the parties under those clauses which are expressed to survive termination and
any provisions of this Agreement necessary for the interpretation or enforcement
of this Agreement.

14.2   Upon termination of this Agreement howsoever occasioned:

  14.2.1   the Licensee’s rights to use the Patents, Trade Marks and/or the
Know-How under this Agreement shall forthwith cease (subject to such Patents not
having expired and/or such Know-How being substantial and confidential);

  14.2.2   the Licensee shall return promptly to the Licensor all technical and
promotional material in its possession relating to the Products and all copies
of such material, and deliver up to the Licensor (or to whomsoever the Licensor
shall direct) free of charge all such materials held by the Licensee in relation
to the Products or in the alternative destroy all such materials and provide
written assurance of its destruction by an officer of the Licensee;

  14.2.3   the Licensor shall at its discretion either grant the Licensee
sufficient time to sell existing stocks of the Products, including stocks on
order and in transit at that time which period shall not exceed 3 months, and
thereafter the Licensor at its discretion may require the destruction of all
remaining stocks or purchase from the Licensee all residual stocks in store
which are in good and suitable condition, the price for the sale of such stocks
being the lower of the cost to the Licensee of such stocks or their market
value.

14.3   The provisions of clause 14.2 shall remain in force notwithstanding
termination of this Agreement.



***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



15.   LIABILITY   15.1   The Licensee shall at all times indemnify and keep
indemnified the Licensor against all costs, claims, damages or expenses incurred
by the Licensor or for which the Licensor may become liable with respect to any
product liability claim relating to Products Supplied or put into use by the
Licensee (or any sub-licensee) pursuant to this Agreement. The Licensee shall
maintain product liability insurance coverage of at least US$***. The Licensee
shall supply the Licensor with a copy of such insurance policy on request and
shall not terminate such policy without prior written notice to the Licensors.  
15.2   The Licensee shall be exclusively responsible for all Products Supplied
by the Licensee and accordingly the Licensee shall indemnify the Licensor in
respect of all costs, claims and expenses or other liabilities incurred as a
result of any claims by third parties in tort or otherwise against the Licensor
arising in any way out of the use of any of the Know-How, Patents or Products by
the Licensee.   15.3   The Licensor’s aggregate liability subject to clause 15.6
under this Agreement whatsoever (whether in contract, tort (including
negligence), breach of statutory duty, restitution or otherwise) for any injury,
death, damage or direct, indirect or consequential loss (all three of which
terms include, without limitation, loss of profits, loss of business, depletion
of goodwill and like loss) howsoever caused will be limited to the sums paid to
it by the Licensee under clauses 7.1 and 7.2 of this Agreement.   15.4   Except
as provided in clause 15.6, the Licensor will be under no liability to the
Licensee whatsoever (whether in contract, tort (including negligence), breach of
statutory duty, restitution or otherwise) for any indirect or consequential loss
(all three of which terms include, without limitation, pure economic loss, loss
of profits, loss of business, depletion of goodwill and like loss) howsoever
caused arising out of or in connection with:

  15.4.1   any breach by the Licensor of any of the express or implied terms of
this Agreement; or

  15.4.2   any statement made or not made, or advice given or not given, by or
on behalf of the Licensor

    or otherwise under this Agreement.

***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



15.5   Except as expressly set forth in this Agreement and to the extent
permitted by law, the Licensor does not make any, and disclaims all other,
representations and warranties of any kind whatsoever, whether express or
implied, including without limitation warranties of merchantability, fitness for
a particular purpose and non-infringement of any third party patents or
proprietary rights.   15.6   Nothing in this Agreement shall limit the liability
of the Licensor for death or personal injury caused by its negligence or for
fraudulent misrepresentation.



16.   ASSIGNMENT   16.1   The Licensor may at any time assign the benefit (with
the exception of the assignment of present, future or contingent interest or
right to any sums or damages payable by the Licensee under or in connection with
this Agreement) or delegate the burden of this Agreement or otherwise
sub-contract, mortgage, charge or otherwise transfer or hold on trust any or all
of its rights and obligations under this Agreement.   16.2   The Licensee may
not assign the benefit or delegate the burden of this Agreement or hold this
Agreement on trust for any other person, provided, however, that the Licensee
shall be entitled to assign the benefit this Agreement to an Affiliate of the
Licensee subject to clause 16.4,   16.3   The Licensee may effect an assignment
or transfer the Licensee’s rights and obligations under this Agreement in the
case of: (a) the sale of the assets of the molecular diagnostic business by the
Licensee or an Affiliate of the Licensee or (b) the sale of the controlling
interest in an Affiliate which is engaged in or controls the molecular
diagnostic business or activities thereof, on payment of a lump sum of £*** (***
pounds) to the Licensor, payment to be made on the date of the assignment.  
16.4   The Licensee shall notify the Licensor at least 14 days prior to
assigning the benefit of this Agreement to an Affiliate and any such assignment
shall prevent the assignee assigning on except to an Affiliate of the Licensee
and shall oblige any assignee to reassign to the Licensor if it ceases to be an
Affiliate of the Licensor.



17.   RELATIONSHIP OF THE PARTIES       Nothing contained in this Agreement, and
no action taken by the parties pursuant to this Agreement, will be deemed to
constitute a relationship between the parties of partnership, joint venture,
principal and agent or employer and employee. Neither party has, nor may it
represent that it has, any authority to act or make any commitments on the other
party’s behalf.

***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



18.   SEVERABILITY       Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under the
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under the applicable law, such provision will be ineffective only
to the extent of such prohibition or invalidity, without invalidating the
remainder of the Agreement and the parties will negotiate a replacement
provision to carry out, to the extent legally possible, the original intent of
the parties..



19.   ENTIRE AGREEMENT/RELIANCE ON REPRESENTATIONS       This Agreement contains
all the terms that the parties have agreed in relation to the subject matter of
this Agreement, and supersedes any prior written or oral agreements,
representations (excluding fraudulent misrepresentation) or understandings
between the parties in relation to such subject matter.



20.   VARIATIONS       No variation of this Agreement shall be valid unless it
is in writing and signed by or on behalf of each of the parties.



21.   WAIVER       No failure or delay by any party to exercise any right, power
or remedy will operate as a waiver of it nor will any partial exercise preclude
any further exercise of the same, or of some other right, power or remedy.



22.   GOVERNING LAW AND JURISDICTION       Governing Law   22.1   The formation,
existence, construction, performance, validity and all aspects whatsoever of
this Agreement or of any term of this Agreement will be governed by the law of
England and Wales.       Jurisdiction

***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



22.2   Subject to clause 22.3, the courts of England and Wales will have
non-exclusive jurisdiction to settle any disputes that may arise out of or in
connection with this Agreement. The parties irrevocably agree to submit to that
jurisdiction.   22.3   The parties irrevocably agree that a judgement or order
of any court referred to in clause 22.2 is conclusive and binding upon the
parties and may be enforced against the parties in the courts of any other
jurisdiction.



23.   NOTICES       Any notice to be given hereunder by the Licensee to the
Licensor or by the Licensor to the Licensee shall be in writing and sent by
courier service or postage pre-paid registered, and shall be deemed given: when
delivered; seven business days after deposit in the mail, and shall be
addressed:       If to the Licensee, to 904 Caribbean Drive, Sunnyvale,
California 94089, USA or at its address set out above;       If to the Licensor
to the Licensor’s address set forth above, or to such other address as any party
shall hereafter designate by notice in writing to the other party.



24.   COUNTERPARTS       This Agreement may be executed in any number of
counterparts, each of which so executed will be an original, but together will
constitute one and the same instrument.

***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



Schedule 1
Patents and Applications
Part 1
Scorpions Patents

                          Territory   Number   Status   Priority Date   Filing
Date   Date of Grant   Expiry Date
UK
  GB2338301   granted   13 Jun 1998   25 Nov 1998   2 Aug 2000   25 Nov 2018
Europe
  EP1088102   granted   13 Jun 1998   25 Nov 1998   16 Jul 2003   25 Nov 2018
USA
  US6326145   granted   13 Jun 1998   25 Nov 1998   4 Dec 2001   25 Nov 2018
USA
  03/087240   application   13 Jun 1998   10 Dec 2001        
Japan
  554879/2000   application   13 Jun 1998   25 Nov 1998        
Canada
  PCT/98/03521   application   13 Jun 1998   25 Nov 1998        

Countries in which the Granted European Patent has been validated: Austria,
Switzerland, Demark, Sweden, France, Italy, Belgium, Germany, Spain, Ireland,
Portugal, Netherlands.
***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



Part 2
Non-amplifiable Tails Patents

                          Territory   Number   Status   Priority Date   Filing
Date   Date of Grant   Expiry Date
Australia
  AU622349   granted   6 Sept 1989   21 Aug 1990   2 April 1992   21 Aug 2010
Germany
  DE69028891.3   granted   6 Sept 1989   30 Aug 1990   21 Nov 1996   30 Aug 2010
EP France
  041687   granted   6 Sept 1989   30 Aug 1990   16 Oct 1996   30 Aug 2010
EP Switzerland
  041687   granted   6 Sept 1989   30 Aug 1990   16 Oct 1996   30 Aug 2010
EP United Kingdom
  041687   granted   6 Sept 1989   30 Aug 1990   16 Oct 1996   30 Aug 2010
Japan
  JP3165431   granted   6 Sept 1989   6 Sept 1990   14 May 2001   30 Aug 2010
New Zealand
  235015   granted   6 Sept 1989   22 Aug 1990   26 Mar 1992   30 Aug 2010
USA
  US 5525494   granted   6 Sept 1989   23 Feb 1994   11 Jun 1996   23 Feb 1014

***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
Trade Marks

                  Trade Mark   Application/ Registration Number   Country  
Classes
SCORPIONS
    2177364     UK   1, 5
SCORPIONS
    75594052     US   1, 5
SCORPIONS
    2784395     CTM   1, 5

***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



     
SIGNED by /s/ Shalni Arora                     
  ) CFO
 
   
duly authorised to sign for and on
  )
behalf of DXS LIMITED
  )
 
   
 
   
SIGNED by /s/ Joseph Smith                    
  ) Sr. V.P. & General Counsel
duly authorised to sign for and on
  )
behalf of CEPHEID
  )

***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



n  Exhibit A
n  Definitions of DXS Know-How and Scorpions Technology
Scorpions technology is the reagents and methods for detection of a target
nucleic acid as described in UK patent GB 2338301 and corresponding world-wide
patents and patent applications. The essential element of a Scorpions reaction
is a tailed nucleic acid primer (the
Scorpion). This primer contains both a template binding region and a target
binding region separated by a linker region. Following extension of the
Scorpions primer on a suitable template the target binding region is able to
hybridise to the primer extension product and generate a signal.
DxS is the owner of the Scorpions patents and also possess know-how in the
design, development, manufacture and operation of Scorpions based tests. This
know-how includes the identification of suitable Scorpions primer sequences, the
processes involved in optimising a Scorpions reaction to detect a nucleic acid
sequence, the evaluation of Scorpions
primers as part of the manufacturing process and the running of a service
operation using Scorpions based tests.
***CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 